 JAMES RAY CO.JamesRay Company,Inc.andGlaziersLocal No.558,affiliatedwithBrotherhoodofPainters,DecoratorsandPaperhangersofAmerica,AFL-CIOandUnitedBrotherhood of Carpentersand Joiners of America,AFL-CIO, Local UnionNo. 201, Party to ContractJamesRay Company,Inc.andThomasHallacy.Cases 17-CA-3573 and 17-CA-3608May 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn December 9, 1968, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in andwas engaging in certainunfair laborpractices and recommending that it cease and desisttherefrom and takecertainaffirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaint be dismissed as to thoseallegations.Thereafter, the Respondent and the General Counselfiledexceptions to the Trial Examiner's Decisionand briefs in support thereof. The Respondent, inaddition, filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, briefs, andansweringbrief of the Respondent, and the entirerecordin this case,and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.''The Respondent has excepted to certain credibility resolutions made bythe Trial Examiner.It is the Board's established policy not to overrule aTrialExaminer'sresolutionsastocredibilityunlesstheclearpreponderance of all the relevant evidence convinces us that they areincorrect.Such a conclusion is not warranted here.StandardDry WallProducts,Inc.,91 NLRB 544, enfd.188 F.2d 362(C.A. 3).The Respondent contends thatsince Mr. and Mrs. Ray were onvacationawayfrom the plant between May8 and 22, theydid not learn of Beltz'interim activities on behalf of the Glaziers untilMay 25, 2 daysafter Beltzwas discharged.Like the TrialExaminer,who discredited the Respondent'sdenials of knowledge with respect to Beltz'union activities,we find nomerit in this contention.Rather we note that the Trial Examiner's findingsin this regard are buttressedby Ray's admission that,although absentfrom the plant,"We called the office periodically to keep abreast of whatwas goingon." Ray's testimonywas corroborated both byMrs. Ray andby James Ray, Jr.ORDER31Pursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthat " theRespondent, James Ray Company, Inc., Wichita,Kansas,itsofficers,agents,successors,and assigns,shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Add the following as the last indented paragraphof the notice:WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.MEMBERBROWN, dissenting in part:Inmy view, Ray discharged Hallacy for assertingprotected rights under the operative contract andnot for the reasons claimed by the Respondent.' Iwould find, therefore, thatHallacy'sdischargeviolated Section 8(a)(3) and (1) of the Act.'Cf.Thor Power Tool Company,148 NLRB 1379 (1 dissented on othergrounds).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese matters were heard before Trial Examiner SidneyJ.Barban at Wichita, Kansas, on August 28 and 29, 1968,upon a consolidated complaint issued on July 25, 1968,based upon charges filed on May 27, and July 8, 1968,alleging that the above-named Respondent had violatedSection 8(a)(1), (2), and (3) of the Act.Respondent's answer to the complaint, as amended,admitted allegations in the complaint sufficient to justifythe assertion of jurisdiction under current standards of theBoard, and to support findings that the Charging Party inCase 17-CA-3573 (herein called the Glaziers), and theParty to Contract in that case (herein called CarpentersLocal 201 or Local 201) are labor organizations within themeaning of the Act. The answer denies the commission ofany unfair labor practices.Upon the entire record in this case,' from observationof the witnesses, and after due consideration of the briefsfiledby the General Counsel and the Respondent, theTrial Examiner makes the following:FINDINGS AND CONCLUSIONS1.THE ALLEGED UNFAIR LABOR PRACTICESThe FactsA. Respondent's Relationships with the CarpentersThe Respondent, located at Wichita, Kansas, fabricatesand installs sliding glassdoors, principally as part of the'Certain errors in the transcript have been noted and corrected.176 NRLB No. 2 32DECISIONSOF NATIONALLABOR RELATIONS BOARDconstruction industry. It is owned by James Ray (hereincalledRay) and his wife. They are assisted in theoperation of the business by their son, James Ray, Jr.,(hereincalledJamesRay) and by a shop foreman,Richard Parsons.In addition,at times material herein,Respondent employed a small work force,consisting oftwo to three full time workmen and one part time worker.In early 1967, when Respondent's nonsupervisory workforce consisted of RobertBeltz,Thomas Hallacy, andpart-time worker Paul Powers,a business representativeof the Glaziers, Jack Zander, attempted to organize theemployees.Beltz,who is alleged to have beendiscriminatorily discharged thereafter, was active in thiseffort.After Zander talked to the employees, they spoketoRay about this. Ray told them that he did not favortheir affiliation with the Glaziers, because he thought thatthiswould "take the personal ownership out of hisbusinessand he didn't like anyonerunning his business."The employees decided to accede to Ray's wishes andcontinue without the Glaziers.Shortly thereafter,Ray was advised that Respondentwould not be permitted to complete work on a project inTopeka, Kansas, unless union men were furnished for thework. Ray thereupon met with a business representative ofCarpenters Local 1445 in Topeka and agreedto sign acollective-bargaining contract with that union.ThoughRespondent thereafter signed the agreement, Ray testifiedthat the business representative of Local 1445 told himthat it was not necessary to apply the economic terms ofthat contract to his employees (assertedly on the basis thatRespondent's current conditions of employment wereequivalent to the contract terms),and Respondent did notapply those contract terms to the employees.After meeting with the business representative of Local1445,Ray met with Beltz and Hallacy, explained thenecessity of having union workmen on the Topeka job andadvised that he had madearrangementsfor them to besworn in as members of that union. When the twoemployees objected to this procedure, Ray pressed themto accede to his desires, advised that they "would not besorry," if they did so, and told them that he would givethem a check in payment of their initiation fees and duesto take to the union. Both men agreed that they wouldjoin the union as Ray requested.Thereafter, both Hallacy and Beltz went to the officesof Local 1445, in Topeka, and delivered Respondent'scheck, in the approximate amount of $280, in payment oftheir initiation fees and 1 month's dues. They were givenwork permits and told to return to be sworn in as unionmembers.Neither man was sworn in, however, althoughthey completed the Topeka job.Beltz andHallacy wereengaged in anotherjob, thistime inWichita,Kansas,when Hastings,the businessagent of Carpenters Local 201, of Wichita, enquired as totheir union status.When Ray claimed that the men weremembers of Carpenters Local 1445, at Topeka, Hastingsascertainedthat the two had neverbeen sworn in asmembers,and were in arrears in dues.He advised Raythat if the two men were initiated into membership, and iftheirbackdueswerepaidtoLocal1445,theirmembership could be transferred after 60 days to Local201, without the necessity of again paying initiation feesfor them. On January 26, 1968, Respondent signed acollective-bargainingcontract with Carpenters Local 201,although, as in the case of the previous contract withCarpentersLocal 1445, Respondent did not apply itsterms to the employees covered. Ray testified thatHastings,like the business agent inTopeka,agreed withRay that it would not be necessary for him to do so. Itappears that Hastings is deceased.There is no indicationas to the availability of the business representative ofCarpenters Local 1445, who was not called as a witness.Pursuant to his understanding with Hastings,Ray madeout a check to the order of Carpenters Local 1445, for theamount of dues required to bring the two, men into goodstanding,and gave it to Hastings to be forwarded. Rayalso urged Hallacy and Beltz to become initiated intomembership by Carpenters Local 201. Both of the menresisted, on the basis that they had received no benefitfrom the contract with the Topeka union. Ray assertedthat they should do as he requested for the best interestsofRespondent. It appears that there was a somewhatacrimonious discussion between Ray and Hallacy as towhether the latter would receive the benefits of the termsof the contract with Local 201. However, although itappears that Ray resisted Hallacy's request for assurancethat the contract would apply, Hallacy agrees that Rayadvised him,at some point in their conversations,that hecould have the benefit of the terms of the contract, orcould continue under Respondent'spast policies, as hechose, but could not have both. Hallacy told Ray that hewould join Local 201, as Ray wished, and would try to getBeltz to join also.When Hallacy did thereafter "join theunion,"Hastings told him that he was covered by thecollective-bargainingcontract.Though there is somedispute as to whether Hallacy ever unequivocally advisedRespondent that he wanted to receive the benefits of thecontract,itisnot essential to the decision of the issuesherein that this be determined. In any event, Hallacy wasnot paid in accordance with the provisions of the contractduring the period after he joined Carpenters Local 201until his discharge 3 weeks later.B. Thomas Hallacy's DischargeHallacy,atthe time of his discharge, had beenemployed by the Respondent for more than 5 years(except for a brief period in early 1967 when he quit).Prior to his discharge,Hallacy and Robert Beltz wereengaged principally in the installation of Respondent'swork in various construction projects. There seems to beno question but that Hallacy was a good workman whowas well liked by the Respondent, although there hadbeen some previous disagreements between Hallacy andRay. In fact, it was testified that Ray had, on severaloccasions,advised Hallacy that Ray considered him like ason, and Mrs. Ray asserted on the witness stand that,notwithstanding his discharge, she continued to have avery warm, devoted regard for Hallacy.AfterHallacy "joined the union," it appears that hemade quite a point of advising the other employees of thecontractbetweenCarpentersLocal201andtheRespondent,and, in particular,those provisions in theagreementwhich provide (G. C. Exh. 2, pp. 3 and 8) thatwhen two men work on a job together, a journeyman shallbe foreman and receive a rate 37 1/2 cents above theregular rate.Hallacy told the other men that when two ofthem were on the same job, he would be the foreman. Hestates that he said this would be the case on "union jobs,"and further that the subject was the cause of considerablejoking among the men. I find this credible. Although itappears that these remarks to employees who were withhim on jobs during this period,which were nonunion, itdoesnotappearthatHallacywas claiming theprerogatives of a foreman on those jobs. JAMESRAY CO.33Hallacy'scomments to the other employees werequickly brought to Ray's attention by foreman Parsonsand others. Ray states that he confirmed the reports bycalling in employee Bell. Though Bell did not recall this,he testified to another occasion, 2 or 3 days beforeHallacy's discharge, when Ray called Bell into the officeand advised him that there were going to be some changesmade; thatBell should not be concerned about them; andthatBellwas doing a good job, which Respondentappreciated.During the morning of January 29, 1968, Ray calledthe employees together in the shop. According to Bell'stestimony,which is credited, Ray "said he wanted tostraighten a few things out, that he was the boss of theorganization and that we did not have people over peopleout on the job. As long as he owned the company andmaintained the company, he was going to be the boss andhe turned around and went back into the office."It seemsclear that on this occasion, Ray did not mention anynames,or refer to wage rates,or to the reports which hehad heard.According toRay,afterhismeetingwiththeemployees, the following occurred:And I turned around and went into the office. And acouple of minutes later Tom [Hallacy] came in andsaid,"I think we have a few things to discuss." And Isaid,"No, Tom, we don't have anything to discuss."And he says, "I think we have." And Isaid,"No, wedon't." And he said, "Well," he said, "We have to getsome things straightened out." He said, "I am the bosson the job when anybody works with me." And I said,"No, you are not either." And he says, "Well, Ibetter," he said, "I have the book here." And I said, "Iknow whatis inthe book."'He said when anybody worked with him, because hewas the union man, that he was the boss,and I said,"Well, you are not the boss and you are not going tobe the boss over any man." And I said, "I know what Iam talking about." And one word led to another, andhe told me that I couldn't fire him. Up to that time Ihad no intention [of firing Hallacyl until he becamedefiant and when he told me that I couldn't fire him, Isaid, "I can fire you and you are fired right now."'Ray states that both wereangryand had further wordsafter this. In effect, Ray claims that Hallacy resistedRay's demands that he leave Respondent's shop, and thatRay threatened finally to call the police before Hallacydeparted.Hallacy's version of the incident is somewhat different:He states that following Ray's meeting with theemployees, "After a fewminutes I went intothe office todiscuss this matter because I felt it was directed at me....IaskedMr. Ray if he would like to discuss the matter.He said no, he knew what I was trying to do with him'Ray agreed that this had reference to the"Constitution and by-laws ofthe union," "the wage scale and so on."However,Ray thereafter testifiedthat he was not familiar with "the by-laws and working rules of theunion," and specifically denied that he told Hallacy that"I knew what wasin that book,"adding,"Iknow about who was supposed to be the boss,and so forth, because that had been previously discussed with Mr.Hastingsabout who was to be the foreman on the job."'At another point, Ray described the incident briefly:"He came in andwas real belligerent when he came in and that was the reason I said I hadnothing to talk about because I didn't want to get involved with it. Iwanted him to understand what the situation was and as far as I wasconcerned that was the end. He made the statement that I couldn't firehim, that he had his union rights and when he told me I couldn't fire him,I said, 'You are fired right now."'and he was through with me. . . . I was in the office. Iasked Mr. Ray if he would like to discuss this matter. Hesaid that no, he didn't want to discuss it, that I wasthrough. . . . I told Mr. Ray that he couldn't fire meunder these conditions. He said, `Well, we will show you,'and then he ordered me out of the office and the shop...."Hallacy agreed that he was reluctant to leave, statingthat he was attempting to reason with Ray about thematter.Hallacy also confirmed that Ray threatened tocall the police before he left. He also asserts that he didnot raise his voice to Ray in this conversation. GeneralCounsel's witness Bell, however, agreed that both menappeared visibly upset after they came out of Ray's officeand that "the voices were pretty high."HastingsprotestedthedischargetoRay,and,accompanied by Hallacy, met with Ray, his wife and sonthatafternoon to discuss the matter. Only Ray andHallacy testified in this proceeding with respect to thediscussion.On the basis of their testimony it is clear thatRayclaimedthathehadfiredHallacyforinsubordination,asserting thatHallacy had said Raycould not fire him. Ray also asserted previous difficultieswith Hallacy. According to Ray, Hastings confirmed thathe had previously agreed, because of the Respondent'ssmall size, that Ray should be considered the foreman onthe job under the contract, though Hallacy had not beentold of this.Ray further indicated in his testimony that Hastingsfinally approved of his action in discharging Hallacy andonly reluctantlysaida hearingwould be necessary.'Hallacy, however, testified that, while Hastings agreedthat Ray would have been justified in discharging Hallacyifthe latter had denied Ray's authority to fire him,Hastings did not agree that Hallacy had done so, or thatRay's action was valid. Hallacy's testimony in this respectiscredited.While I have certain doubts concerning thereliabilityof both witnesses, in this instance Hallacy'saccount not only appears more straightforward, but moreprobable in the circumstances. Ray's version, on the otherhand, asserting that Hastings had approved of his actionin discharging Hallacy, is clearly an interpretative, ratherself-serving conclusion as to Hasting's position. I furthercreditHallacy'stestimony thatHastingseventuallypersuaded him to drop the matter by advising Hallacythat he could get the latter better employment.C. Robert Beltz' DischargeBeltz was employed by the Respondent for a number ofyears almost exclusively as an outside installer of doorsfabricated by Respondent, and was considered an excellentworkman. According to Beltz' uncontradicted testimony,Ray told Beltz that he was the best installer Respondentever had, and could work for Respondent as long as hewanted.James Ray referred to Beltz as "an excellentperformer, an outstanding workman." Beltz is hard ofhearing (he wore a hearing aid at the hearing), and thereseems to be no question but that Beltz had had a series ofconflicts with others in Respondent's organization. Beltzadmitted that he had not spoken to part-time employeePowers for a period in the latter part of 1967, but hadthereafter resumed talking to him after Ray told him that'In relevant part, Ray's testimony was as follows:"Q. Did Mr.Hastingsever agree with you finally as to whether or not you should have fired Mr.Hallacy? A. Yes.He told Tom that he could be fired for insubordinationand upheld my right to fire him, and Tom didn't quite agree with it andMr. Hastings said that it could be tried before a Board." 34DECISIONSOF NATIONALLABOR RELATIONS BOARDthis was not a proper way to act. Beltz also admitted thatin the period 4 to 6 weeks before his discharge,he had adispute with Foreman Parsons in which he had promisedto give Parsons a beating.Beltz,however,crediblydenied that he had givenemployee Sponsel,rehiredbyRespondent to replaceHallacy in 1968,"the silent treatment,"orhad anyparticular controversy with him. Sponsel's testimony tothe contrary is not credited.Iam satisfied from Hallacy'scredited testimony that Sponsel harbored a preexistingdislike for Beltz.About a week after Sponsel was rehired,he did go to the Rays'home to complain about Bell andBeltz,'during the course of which Sponsel reported whathe had heard of the union activities of Beltz and Hallacy.It is also clear that,several weeks before his discharge,Mrs. Ray thought that Beltz was refusing to speak to her,and complained about this to Ray,who cautioned Beltzconcerning this.Beltz,on his part,denies that hedeliberately avoided speaking to Mrs. Ray.Finally, Shop Foreman Parsons asserted that Beltz hadgivenhimconsiderabledifficultywithrespecttoassignments of work,and that he(Parsons)had on anumber of occasions recommended to Ray that Beltz bedischarged.Beltz admitted that Ray had reprimanded hima number of times about various problems he was having.As has been noted above,Beltzhad been active in theabortive attempt of the Glaziers to organize Respondent'semployees in early 1967. On June 14, 1967, a Wednesday,Beltz, upset over a report that Powers was being paid ahigher rate than he and disturbed because he felt thatParsons would not properly advise him in respect to a jobassignment,quit his job without notice or explanation. Athis wife's insistence,he returnedto the plant togive Rayan explanation for his conduct.During this conversation,one of the Rays told Beltzthat he seemed to think he had them "over a barrel"because of the then current Topeka job. Mrs. Ray saidthat this was "just a conspiracy with the union."Beltzreplied that this was "silly," that the men could havevoted the union in if they had wanted, and offered to goback to Topeka and finish the job there without cost toRespondent, to show that he did not have them "over abarrel."Ray told Beltz to forget it, that he wouldcontinue on the payroll,and should return to work. Itwould appear that Mrs. Ray thereafter continued to havesome resentment over the manner of Beltz'return towork, but, inBeltz'words, "Mr. Ray cooled this off,"and he continued in Respondent's employ.Aboutthistime,also,accordingtoBeltz'uncontradicted testimony,Mrs. Ray told the men in theshop that "there will never be a union in this shop. I'lllock the door and throw away the keys, we'll sell it."In February 1968, Beltz was admitted into the hospitalforminor surgery,which was expected to keep him fromwork for only one day. Because of complications, Beltzdid not return until 10 calendar days later. This extended'The record gives evidence that there was substantial resentment amongthe men with respect to Parsons and Powers,and, in particular, in regardto a supposed personal friendship between them. There is also evidencethat in the past there had been complaints that Parsons had favored Boltzover Hallacy,and vice versa,inmaking assignments of work.'The content of this complaint is not clear.Ray stated that Sponsel saidBell and Boltz wouldn't talk to him.Though on cross examination Sponselagreed with this,on direct examination and in answer to a query of theTrial Examiner,he made no mention of it.He also admitted that Boltztalked to him about a union during this period.Bell admitted that he didnot talk to Sponsel at this time.absence apparently was the cause of some resentment onthepartof the Rays. Though Respondent had anestablished practice of paying employees for the days lostatwork,according to the testimonyofRay,on thisoccasion,Mrs.Ray argued,inwhat Ray described as"heateddiscussions,"thatBeltz should not be paidbecause he was "resting"in the hospital.Itwas decidedthat he should be paid, nevertheless. Shortly thereafter,however, whenBeltz wasgiven another day to go to thehospital for treatment,after further discussion withMrs.Ray, Ray determined that Beltz should be docked for theday.When Beltz heard of this, he told the office girl, inrather sharplanguage, that he would expect to be paid forhis overtime,ifhe was to be docked for his absence.When Ray heard of this, he called Beltz into his officeand reprimanded him for bringing his overtime complaintto the office girl, and admonished him that if he continuedwithsuchstatements(whichRay interpretedasthreatening),Ray would"let [him] go."Shortly after his extended stay in the hospital, inFebruary,Beltzmade a claim under hospitalizationinsurance carried by Respondent for its employees. Afterthis claim was paid,Beltz had occasion to talk to theinsurance agent,during which conversation,he complainedabout the inadequacy of the insurance payments incovering his expenses.The agent advised Beltz to file aclaimunder another policy carried by Respondent for itsemployees which paid for loss of time after 7 calendardays, and, in fact,left a claim form at Respondent's officeforBeltz.'Beltz filledout the form and left it inRespondent'soffice in early May. James Ray, accordingto his testimony, took the form in to his father 2 or 3days later, at the first "convenient opportunity," anddirected his attention to "what Bob has done." Ray'stestimony, on the other hand, indicates that it was he whobrought the matter to the attention of his son. Accordingto the testimony of Ray and his son, the two of themagreed that this was a"fraudulent claim" (becauseRespondent had paid Beltz for the time he was in thehospital),andRay instructed that during the Rays'forthcomingvacation,JamesRay should seek areplacement for Beltz,so that he could be dischargedupon Ray's return. James Ray also assertedthat he hadpreviously recommended Beltz'discharge.WhileMr. and Mrs.Ray were absent, Beltz was againin contact with Zander,the business representative of theGlaziers.Both Beltz and employee Bell met with Zanderand signed authorization cards for the Glaziers.Beltz alsospoke to Foreman Parsons about affiliating with theGlaziers, advising him that both Beltz and Bell had signedcards favoring that union,and sought to have him meetwith Zander. Beltz told Bell of this conversation,statingthatParsonshad agreed to meet with Zander. Thereafter,a few days before Beltz'discharge,according to Bell, hehad the following conversation with Parsons:"Well, Ibelieve I was packing a door, shipping a door out and hewas rescreening it, and he said,`Ihear you are a unionman.' I said, 'No, not really,' and he said, `Well, I heardyou were.' [I said]Iwent down and talked to him and hesaid something about the benefits.I said, `Yes, they haveprettygood benefits,retirement,hospitalizationandvacations.'Isaidwhat I was interested in was theretirement and this was about the extent of it."Parsons,who testified that he finally decided that he'Indeed the insurance company, on theformwhich accompanied Boltz'check in payment of his original claim (seeG.C. Exh.3) specificallyadvised that such claim for loss of time benefits be made. JAMES RAY CO."didn't want any part" of the Union, did not meet withZander, as Beltz had urged.Mr. and Mrs. Ray returned from their vacation earlierthan originally expected. The night they returned, andafter talking to his parents, James Ray visited CletusMiller,whom employee Sponsel recommended, andinterviewed him for employment. James Ray testified thathe had made unsuccessful earlier attempts to secure areplacement for Beltz. Miller, however, apparently agreedthat he would be willing to come to work for Respondentafter givinghis presentemployer 2 weeks notice.The next day, Thursday, May 23, 1968, Ray calledBeltz into his office and discharged him for filing a"fraudulent"insuranceclaim.Beltzprotested against thisaccusation, and insisted that he had been instructed by theinsuranceagent to file the claim, that he had not done soonhisown initiative.'During the course of theconversation, Beltz asked for his check and was told tohave his wife come in on Monday for it. Ray also refusedto give Beltz a letter stating the reason for his discharge.Both men were obviously upset. As Beltz left, accordingtoBeltz'testimony, he told Ray, "You think you aresome kind of a god, but this is one time you are notfoolingwith some kind of a kid." Beltz then took hispersonaleffects and went home.Beltz'wife,who impressed the Trial Examiner at thehearing asa sincere,composed, and rather level-headedindividual,was disturbed at his story, and immediatelycalledRespondent.Mrs. Ray confirmed thatBeltz hadbeen fired for presenting a "fraudulent"insurance claim,and that Mrs. Beltz should come in for his check.The following day, Friday, May 24, 1968, Mrs. Beltzwent in to see Ray and his wife.' During the course of theconversation, the Rays spoke to Mrs. Beltz of problemsand difficulties they had with with her husband in theshop, and the fact that he had been reprimanded on anumber of occasions. It appears that there was also somemention of difficulties which Mrs. Beltz, herself, had hadwith her husband.1° Mrs. Beltz indicated that she thoughtthat her husband's attitude had improved over the pastyear. The Rays told her that it had not, but had gotten'Ray admitted,with an appearance of reluctance and some evasiveness,that afterBoltz was discharged,Ray contacted the insurance agent, whoconfirmed that he had told Boltz to file the claim for loss of time benefits.Ray also agreed that at the insistenceof theinsurance company,he finallysent Boltz' claim in to be processed,and that it was finally paid in the sumof $11.43.'Inasmuch as the timing of this meeting is of some importance and theevidence appears somewhat confusing,the matter has been considered withcare.AlthoughHeitzwas originally told to have his wife come in onMonday to pick up his check, it is clear that Friday was the normalpayday. ThoughMrs. Boltz first stated she went to Respondent's shop onMonday,she immediately corrected herself to state that the visit was onFriday, "on the following day" afterher husband's discharge.The recordshows that this was the understanding of counsel for the Respondent (tr. p.100), the General Counsel(tr. p. 101)and the Trial Examiner(tr.p. 102).No evidence to the contrary was adduced."Mrs. Boltz was also asked on cross examination if she had hadpersonal talks with her husband about difficulties with other employees atwork.Itwas ruled that this inquiry was subject to the marital privilege,and that she had not waived the privilege by taking the witness stand.Since the GeneralCounselacts in the public interest and not in the interestof private persons or groups in the prosecution of these cases, seeAmalgamated UtilityWorkers v. Consolidated Edison Co.,309U.S.261,262, 262, 265,itwould tend to seriously impede the administration ofthe act if witnesses,by cooperation with the government,were to losepersonal privileges thereby.In any event,Respondent established throughother testimony of. Mrs.Boltz and other witnesses that conflicts betweenHeitz and other employees had in fact occurred,and were known to theRespondent.35steadilyworse.Mrs.Ray also made mention of hercomplaint that Beltz had avoided speaking to her in theplant.After some discussion about her husband's paycheck,Mrs. Beltz stated, "I was going to leave it at this andleave, but [Mrs. Ray] immediately stopped me and askedwhat I knew about how much trouble Bob was going tocause them. I said I didn't know, I didn't know what shewas referring to and, of course, the conversation went onto other things, an employer can fire an employee for anyreason he choses, or he lost his rights, or words to thiseffect, and that they should have let Bob go when they letTom Hallacy go. I answered, `What ground would you lethim go?' She said, `Insubordination; each time he getswithJackZander" there is trouble."'On crossexaminationMrs. Beltz repeated that Mrs. Ray, in theirconversation, had stated "that every time he was in thecompany of Zander there was a problem and this waswhen it was brought up."':Concerning this conversation,Mrs. Ray testified thatMrs. Beltz was told that Respondent had "put up with anawful lot with Bob;" that the day Hallacy was discharged,Beltz twice failed to answer her greeting of "goodmorning;" that the Rays spoke "of several incidents ofthis that had gone on in the past, and we had just abouthad it, really had it;" and that she reminded Mrs. Beltz ofthe latter's call in June of the previous year, "when shecalled and told me of meeting this Mr. Zander and Mr.Beltz."According toMrs.Ray this was the onlystatementinvolvingZander'snameduringtheconversation. In response to a specific question, shetestifiedthatduringthisconversationshe"nevermentioned recent activity with Zander."" Mr. Ray wasnot questioned concerning this conversation. However, thetestimony of Ray, his wife, and James Ray was to theeffect that at this time they did not know of Beltz' mostrecent involvement with the Glaziers. The credibility issuesinvolved in these matters will be considered hereinafter.On Thursday and Friday, afterBeltz'discharge,employee Bell testified he felt an atmosphere of depressionand hostility toward himself, and on Friday evening hesought permission to talk with the Rays at their home thenext day. Bell visited the Rays about lunch time onSaturday.His account of the conversation, which isundenied, reveals that he told the Rays that he wanted toconfess that he had talked to the "union man" and hadsigned a card; that he would give 2 weeks notice, if they"The transcript incorrectly reads "Jack Bell," and General Counsel hasrequested that this be corrected. No opposition to this request has beenreceived. In addition, cross examination of Mrs. Heitz, as well as Mrs.Ray's testimony, establishes that the person discussed was Zander, notBell."At the time of this conversation,Mrs.Heitzwas aware of herhusband's contacts with Zander in 1967, as well as those in 1968, shortlybefore his discharge, and, in fact, Mrs. Heitz had previously talked withMrs. Ray, in 1967, about Boltz' earlier contact with Zander, apparentlyduring a call she made to Respondent when Heitz quit in June of that year."Mrs. Ray, who tended to wander in her testimony, also interspersedmatters apparently not actually involved in her conversation with Mrs.Heitz.By reason of this, and through some leading questions, Mrs. Rayseemed to assert that during this conversation she also informed Mrs. Heitzthat Respondent had previously reinstated Boltz in 1967, even though theyknew of his involvement with Zander "because we felt that maybe he hadbeen swayed, and when he made the offer to go to Topeka, we had paidour money;" and also "that he wasn't in the Carpenters Union, that wethought he was." Although these matters were quite probably on Mrs.Ray's mind, based on the manner in which they were adduced, the TrialExaminer doubts that they were actually stated. Mrs. Heitz was not askedabout them. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDdesired,or that Respondent could terminate him, or takewhatever action the Rays desired. At this point, Bellstates, "Mrs. Ray said, `I think you had better leave.' Isaid, 'O.K.' Then wewent ahead talking about Mr. Raytalking about his experiences in the union,and we talkedabout Bob's termination,we talked about his relation withthe employees where the man didn't have to give him areason for his termination.I told him that I was sorry andIwanted to get this off of my conscience, that I felt badabout it,that I wasn'tgoing to be a union man." Duringthis conversation, Bell testified that Mrs. Ray stated that"Before a union comes in this place, I have the keys and Iwill lock it up and we will go back operating out of thestationwagon,"and further that "if Mr. Zander evercame around again she would take a piece of glass andcut his guts."Bell further stated that"they said. . .nounion was going to run their business."Also during this conversation, Bell complained thatafterHallacy had been terminated, Sponsel had beenemployedasaninstaller,withoutgivingBellanopportunity to become an installer.In answer,the Raysexplained to Bell that he had originally been hired toreplace Beltz(when Beltz had quit the previous June) andwas not considered a replacement for Hallacy. Thisapparently mollified Bell for reasons which do not appearin the record,though it would seem indicated that Bellunderstood that now that Beltz was terminated, he wouldindeed be used as an installer,as the record indicates hassince occurred.Conclusions1.Alleged violations of Section 8 (a)(1) and (2) of theActIt is clear that Mrs. Ray's threatening comments toBell at her home on May 25,1968, violated Section8(a)(l) of the Act. Though similar comments had beenmade earlier by Mrs.Ray in the shop, as stated by Beltz,these may have occurred more than 6 months prior to thefilingof the charges in this matter and thus would bebarred under the Act as unfair labor practices. Because ofthe similarity of these earlier actions to the later conduct,already found violativeof the Act,itisunnecessary toconsider this further.It is also quite clear that Foreman Parsons did not, asalleged in the complaint,unlawfully interrogate Bell withrespect to his union activities,on the occasion he spoke toBell prior to Beltz'discharge. Bell was quite aware thatParsons had been informed by Beltz of Bell's involvementwith the Glaziers,and I find nothing improper in theconversation related by Bell. It will be recommended thatthis allegation of the complaint be dismissed.The General Counsel further contends that Respondentunlawfully aided and assisted Carpenters Local 201, inviolation of Section 8(a)(l) and (2) of the Act,by enteringinto a collective-bargaining contract with Local 201, whichrecognizesthatorganization"asthesolecollective-bargaining agency"of employees engaged inwork covered by theagreement(seeG. C. Exh. 2, art. Iand II),at a time when Local 201 was not the designatedrepresentative of a majority of Respondent's employeescoveredby such agreement, and by other acts andconduct, including the payment "of back dues" to Local201.14"Although only the executionof the agreement and thepayment of"back dues"are alleged in the complaint as illegal assistanceto Local 201,Respondent contends that there is no evidence that itrendered aid or assistance to Local 201 in violation of theAct, pointing out that the money which it paid out wasfor transmittal to Carpenters Local 1445 in Topeka, notto Local 201, in Wichita.Respondent further argues thatin the absence of any evidence of illegal aid or assistancetoLocal 201,itwas justified under the provisions ofSection 8(f) of the Act in entering into an agreement withLocal 201, even in the absence of an antecedent majoritystatus among the Respondent's regular employees.'sHowever, the facts do not leave any doubt that theRespondent in this matter,inorder to further its ownbusiness interests at the time,intended to and did by itsactions aid, assist and support Local 201 in a mannerprohibited by the Act.Though the actual payment wasmade to the order of Local 1445, Respondent'spurposewas to encourage,aid and assist its employees to becomemembers in good standing of Local 201,forRespondent'sbenefit,at a time when the employees had not only notdesignatedLocal 201 as their representative,but wereresisting such designation.In addition,Respondent furtherurged and encouraged the employees to forego theirreluctance and accept membership in Local 201.By theseactsand conduct,under the Board'sconsistent priordecisions,itmust be held that Respondent rendered illegalaid and assistance to Local 201,in violation of Sections8(a)(l) and(2) of the Act.SeeSchurr&Finlay, Inc.,149NLRB 272;DisneyRoofingorMaterialCo.,145 NLRB88;Bear Creek ConstructionCo.,135NLRB 1285;cf.Loney Davenport,Contractor,173NLRBNo. 39. Inthese circumstances, it is also found,as stated by theBoard inSchurr&Finlay, Inc., supraat 273,fn. 1, thattheRespondent"further violated Section 8(a)(2) and (1)by recognizing and entering into an agreement with [Local201 on January 26, 1968,]and that,inview of theRespondent['s]unlawful assistance to [Local 2011 Section8(f)affordsno protection to such conduct by theRespondent."2.The discharge of Thomas HallacyGeneral Counsel contends that Hallacy was dischargedin violation of the Act because of his "attempts to asserthis contractual rights," assertedly "protected by Section7" of the Act. (G. C. br., p. 5). Respondent contends thatHallacy was discharged for asserted insubordinate conductin tellingRay that the latter could not fire him.It is quite clear, under the circumstances, that Ray hadno intention of dischargingHallacy for his priorstatements before Hallacy approached Ray in his office onFebruary 29, following Ray's statement to the employeesthat there would be no foreman on the job but himself. Iam satisfied that if Ray had intended to release Hallacy,he would have called him in and done so directly. For thisreason, it is difficult for me to believe that Ray summarilytheGeneral Counsel also argues the effect of other facts set forth inSection A of this decision hereinabove.These facts were mainly adducedfrom the testimony of Ray on this point, and are largely undisputed."In pertinent part,Sec. 8(f) of the Act reads as follows:It shall not be an unfair labor practice.for an employer engagedprimarily in the building and construction industry to make anagreement covering employees engaged.inthe building andconstruction industry with a labor organization of which building andconstruction employees are members(not established,maintained, orassisted by any action defined in Section 8(a) of this Act as an unfairlabor practice)because(1) the majority status of such labor organizationhas not been established under the provisions of Section 9 of this Actprior to the making of such agreement .... JAMES RAY CO.terminatedHallacy for this reason, almost immediatelyupon the latter's coming into the office, as Hallacy'saccount of the occasion indicates. In fact, by Hallacy'sown testimony, the conversation in the office took up to 5minutes,whichhardlyconformswithhissummaryaccount. On the other hand, Ray's more detailed accountnot only conforms with the circumstances of the recordotherwise, but is supported in part by the testimony ofJames Ray. Therefore, to the extent that the two accountsdiffer,Ray's account is credited as the more accurateversion. Indeed, it may well be that Hallacy mistakenlyconsideredRay's intemperate exasperation with furtherdiscussion of The foreman issue as meaning that he wasbeing dismissed.But, I am convinced that Ray, in fact,did not intend to terminate Hallacy's employment untilthe latter angered Ray by telling him that Ray could notfireHallacy. I do not pass upon whether firing Hallacywas a sound or temperate decision,or an exercise of goodjudgment. It is found, however, that Hallacy's discharge,under these circumstances, was not a violation of the Act,and it will be recommended that this allegation of thecomplaint be dismissed.The resolution of this issue is a matter of somedifficulty.TheRespondent is clearly opposed tounionizationby its employees, and very strongly so.Respondent'sactions in signing two collective-bargainingcontracts with Carpenter Locals are not to the contrary,for these were obviously considered temporary businessexpedients,not intended to govern the working conditionsof Respondent's regular employees.Respondentwas also obviously aware of Beltz'activities on behalf of the Glaziers in April and May 1968,at the time of Beltz'discharge.Respondent'sdenials arenot credited. Indeed, it would be astounding if thisinformation had not speedily come to the attention of theRays.The record shows that activities of this sortpreviously known to Foreman Parsons and others inRespondent's small work force were quickly made knownto the owners. Thus, Parsons and othersveryquicklyapprisedmanagement of Hallacy'sactivities in regard totheCarpenter'sUnion; Sponsel, within a week of hisemployment, informed the Rays at their home of what hehad learned of the union activities of Beltz and Hallacy;Bell, also, in his trip to the home of the Rays and hisconfession of complicity seems to have traveled a wellworn pattern.Moreover,Parsons,who was aware ofBeltz' activities, was not sympathetic to the Glaziers, andthere appears no reason that he should have kept hisknowledge from management,as he claims,or that heconsidered the matter confidential. In fact, his casual andapparently open conversation about the matter with Bellwould indicate the contrary. Finally,Mrs. Beltz' versionof her conversation with Mrs. Ray, which is credited, isconvincing that the Rays were aware of Beltz' recentunion activities prior to being informed by Bell, fromwhom they claim to have first learned of them.16"From observation of the two witnesses and analysis of their testimony,the account of Mrs.Boltz of her conversation with Mrs. Ray is consideredthe more credible.It is more detailed and more coherent than that of Mrs.Ray, who tended to wander and was much assisted by suggestive andleading questions.In fact,Mrs. Ray appears to contradict Mrs. Boltz ononly one major point,i.e.,whether,when Mrs. Ray brought up Boltz'associationwith Zander,she was referring only to an occasion in early1967, or to the 1968 events as well.However,in the absence of anyapparent reason why Mrs. Ray should have brought up this remoteassociation of Boltz with the union in the course of her explanation of thereasons for his termination,itwould seem most probable that the reference37Respondent,however,asserts that the decision todischarge Beltz was madebeforehis union activities in1968,and thus was not influenced by those activities.There was, of course, no contradiction of this testimonywith respect to the Rays' asserted prior decision toterminate Beltz, although the petty nature of the assertedoffense, the failure to discuss it with Beltz, the ratherobvious avoidance of contact with the insurance agentuntilafterBeltz'discharge (though on other occasionsRay admittedly discussed questionable claims with theagent), the long delay in taking any action about thematter followed by precipitate action after Beltz' unionactivitieswere known, as well as other matters reflectingon the credibility of the witnesses involved,raise seriousquestions as to this testimony.However, assuming (without deciding) that such aprevious determination had been made, conditional uponhiringa replacement for Beltz, the record is stillconvincingthatBeltz'intervening union activities becamean essential factor in the final decision to terminate Beltz,and its effectuation on May 23.Though James Ray assertedly had been instructed priortoMay 8 to find a replacement for Beltz, he states that hedid not find anyone who was available until the veryevening his parents returned home onMay 22. Aftertalking with them, James Ray visited the home of CletusMiller, who had been recommended by employee Sponselat some previous time,and determinedthatMiller waswilling to come to work."However,itisclear that at the time Beltz wasdischarged,onThursdaymorning,contrary to theimplications of Respondent's argument,Miller had notbeen actually hired since it was only after a final interviewon Thursday afternoon, that Ray, himself, employedMiller. Further, the record shows that Miller actually wasnot available for work until the first part of the followingweek, and even then apparently not on a full-time basissince he was working out a 2-week notice to his thenemployer.In this situation,itisalmost incomprehensible thatRespondent should have so precipitately dismissed Beltzprior to the end of the pay period, which was the nextday,ata time when Respondent knew Beltz had acommittment to do a special job for a customer that sameevening(which had been arranged at James Ray's requestand in his presence),and when his replacement was notactually available, particularly in view of Respondent'sprior considerable delay in effectuating his termination forfilingan asserted fraudulent insurance claim.Ido notcredit the explanation that this abrupt and hasty actionwas only the result of a predetermined, set decision thatthe event was to take place on the day of the Ray's returnto the office, and no later. I am convinced that it wasprecipitatedby the information receivedas to Beltz'Union activities.This is confirmed by the statementsmade to Mrs. Beltz the next day. Indeed, the intensity andrange of the reasons given for discharging Beltz, as well asthe felt necessity to assert that Respondent really neededno reason at all to terminate him (which was substantiallyrepeated to Bell the next day), indicate the Ray's lack ofgenuine conviction in the asserted reason for Beltz'was impelled by agitation over knowledge that the former activity wasbeingrepeated,and that Boltz was again goingto cause Respondent"trouble.""James Ray testified that he had contacted two self-employed personswho declined to come with Respondent, and unsuccessfully attempted tocontact a third person assertedlysuggestedby one of them. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination.Indeed,itisdifficult to believe that Respondent, atleast after Beltz'explanation,continued to hold a sincerebelief that he had made a willfully fraudulent claim. Itseems inconceivable that Ray should have waited untilafter Beltz was discharged and out of the plant to confirmwith the insurance agent the fact that the latter hadadvised Beltz to file the claim in question,particularlysince it was shown that Ray was accustomed to checkingout claims with the insurance agent which Ray thoughtquestionable.Further,notwithstandingRespondent'sassertedprevious difficulties with Beltz, the Rays not only hadtaken no action to terminate him, but when he quitwithout notice and in defiance of Foreman Parsons in1967, took Beltz back,even though his replacement hadbeen hired and was on the job."Ray's refusal to considerhis further employment,in the face of knowledge thatBeltzwas not at fault in filing the alleged fraudulentinsuranceclaim,on this latter occasionmustbeattributable to some other compelling motivation. Theonly other intervening factor shown is Beltz' unionactivities,a matter which could be expected to arouse theRays' strong antagonism.In the circumstances,it is foundthatRay's refusal to accept Beltz'explanation on thisoccasion, and continue him in employment,was due toBeltz'union activities on behalf of the Glaziers.On the basis of the considerations set out above, and onthe record as a whole,it is found that Respondent, by itsdischarge of Robert Beltz, intended to and did discouragemembership in and activities on behalf of a labororganization in violation of Section 8(a)(l) and(3) of theAct.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce,primarily in the building and constructionindustry,within the meaning of Sections2(2), (6), and (7)and 8(f) of the Act.2.The Glaziers, Carpenters Local 201 and CarpentersLocal 1445are labor organizations within the meaning ofSection2(5) of the Act.3.By the acts and conduct herein foundviolative of theAct, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sections8(axl), (2), and(3) of the Act.4.TheRespondent did not violatetheAct by thedischargeof ThomasHallacy.THE REMEDYIt having been found that the Respondent has engagedinunfair labor practices in violation of Section 8(a)(l),(2),and (3)of the Act,itwillbe recommended thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Since it has been found that the Respondent hasviolated Section 8(a)(2) and(1) of the Actby various actsand conduct giving aid, assistance and support tocarpenters Local 201, it will be recommended that theRespondent withdraw and withhold all recognition from"Respondent suggest that this shows a lack of hostility toward Beltz'Union activity.However, as Mrs.Ray's testimony indicates,Respondentwas not at that time concerned with his"misguided" activities on behalf ofthe Glaziers which was not then active.CarpentersLocal201asthecollective-bargainingrepresentativeof any of Respondent'semployees, andcease giving effect to any collective-bargaining contractwithCarpentersLocal 201, or to any modifications,extensions,supplements,or renewals of such contracts,unless and until Carpenters Local 201 shall have beencertifiedasthecollective-bargainingrepresentativepursuanttoaBoard-conductedelectionamongRespondent's employees in a unit or units appropriate forthepurpose of collective bargaining.Nothing in theRecommended Order set forth hereunder,however, shallbe construed to require the Respondenttovary orabandon any wage,hour,seniority,or other substantivefeature of the relationship between the Respondent and itsemployees which may have been established during theterms of,or pursuant to any such contract,or to prejudicethe assertion by the employees of any rights they mayhave under such contract or any established practice inregard to wages,hours of employment,or conditions ofemployment.Itwill further be recommended that Respondent offerRobert Beltz immediate and full reinstatement to hisformerorsubstantiallyequivalentposition,withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him to thedate ofreinstatement,less interim earnings,and in amanner consistentwithBoardpolicy set out inF.W.WoolworthCompany,90NLRB 289, andCrossettLumber Company,8 NLRB 440, to which shall be addedinterest at the rate of 6 percent per annum as prescribedby the Board inIsis Plumbing & Heating Co.,138 NLRB716.In order to make effective for the employees of theRespondent the guarantee of rights contained in Section 7of the Act,itwill be recommended that the Respondentcease and desist from,in any manner, infringing upon therights guaranteed in that Section.RECOMMENDED ORDERUpon thebasisof the above findingsof fact andconclusions of law,and upon the entire record in this case,it is recommended that Respondent JamesRay Company,Inc.,Wichita, Kansas,its officers, agents,successors, andassigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in order to discourage membership in andsupport of Glaziers Local 558, affiliated with Brotherhoodof Painters,Decorators and Paperhangers of America,AFL-CIO,or any other labor organization.(b)Threatening or warning employees with harm orreprisals if they join or assist a labor organization, orselect a representativefor collectivebargaining.(c)Recognizing or contracting with Local 201 as therepresentativeof its employees,or givingeffectto,performing,or in any way enforcing in favor ofLocal 201any collective-bargaining contract,unless and until Local JAMES RAY CO.201 shall have been certified as representative of suchemployees by the Board,asprovided in the sectionentitled "The Remedy," hereinabove.(d) Contributing financial or other aid or assistance toany labor organization, except as may be permitted bySection 302 of the LaborManagementAct, 1947, asamended.(e)Coercivelyurging,soliciting,or directing employeesto support a labor organization or participate in itsactivities.(f) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Offer Robert Reitz immediate and full reinstatementto his former or substantially equivalent position andmake him whole for any loss ofearningshe may havesuffered by reason of the discrimination against him, inaccordance with the provisions of the section entitled "TheRemedy," above.(b)NotifyRobert Beltz if presently serving in theArmed Forces of his right to reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and make available to the Board or itsagent, upon request, payroll and other records to facilitatethe compution of backpay.(d)Withdraw and withhold all recognition from Local201as the collective-bargaining representative of itsemployeesunless and untilLocal 201 shall have beencertified by the Board.(e) Post at its plant at Wichita, Kansas, copies of theattached noticemarked `Appendix."19 Copies of saidnotice on forms to be provided by the Regional DirectorforRegion 17, shall, after being duly signed by theRespondent's authorized representative, be posted byRespondent immediately upon receipt thereof, and shallbemaintained for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith. 20IT IS FURTHER RECOMMENDED that the complaint bedismissed as to any alleged violation not found herein."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 17,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith.39APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILLNOT discharge you, or in any other mannercause you harm, because you join or help GlaziersLocal No. 558,affiliatedwith Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO,or any other labor organization.WE WILLNOT threaten you with any sort of harm todiscourage you from joining or helping a labor union,or selecting a labor union as your representative.WE WILL NOTrecognize or deal with Carpenters,Local 201,of Wichita,as your representative in respectto your conditions of employment,or have a contractwithLocal 201 covering your working conditions,unless theNational Labor Relations Board certifiesthat it is proper to do so.WE WILLNOT give financial assistance toLocal 201,except as strictly permitted by law.WE WILL NOTby coercive means try to get you tojoin or help Local 201, or any other labor organization.WE WILL NOTin any other way interfere with yourright to -Organize yourselves,or form,join or help unions.Bargainforworkingconditionsthrougharepresentative freely chosen by a majority of theeligible workers in our operations.Act together for mutual aid or protection of yourworking conditions.Refuse to do any or all of these things.WE WILL offerRobert Beltz immediate and fullreinstatement to his former or substantially equivalentposition without loss of seniority or other rights andprivileges,and WEWILLmake him whole for any lossof pay because he was discharged,with interest.JAMESRAY COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 610 FederalBuilding,601East 12th Street, Kansas City,Missouri64106, Telephone 816-374-5282.